 


109 HR 4710 IH: Judiciary Rent Reform Act of 2006
U.S. House of Representatives
2006-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4710 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2006 
Mr. Sensenbrenner (for himself and Mr. Smith of Texas) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title 28, United States Code, to improve the delivery of Federal judicial services by requiring the equitable and rational calculation of rent to be paid to the General Services Administration. 
 
 
1.Short titleThis Act may be cited as the Judiciary Rent Reform Act of 2006. 
2.Calculation of real property rent charged to the judiciarySection 462 of title 28, United States Code, is amended by adding at the end the following: 
 
(g) 
(1)The Administrator of General Services shall establish rent charges for accommodations provided by the General Services Administration (hereinafter in this subsection referred to as GSA) in federally-owned space that do not exceed the GSA’s actual costs of operating and maintaining such accommodations. GSA shall not assess the judiciary any amount for shell rent, tenant improvements, parking rent, or real estate taxes for federally-owned space assigned to the judiciary. 
(2)The Administrator of General Services shall establish rent charges for accommodations provided to the judiciary in leased space that do not exceed the rental and service contract amounts, including GSA’s actual costs of procuring and servicing the leases. 
(3)GSA administrative fees assessed to the judiciary shall be on a cost-only basis, without regard to whether the real property is federally-owned or leased. 
(4)The judiciary shall be responsible for providing funds to the GSA from judiciary appropriations to pay for new repair and alteration, tenant improvement, and construction projects performed by the GSA for judiciary accommodations, except for those projects for which the GSA has separately received appropriations.. 
3.Effective dateThe amendment made by section 2 shall take effect October 1, 2006. 
 
